20 dJly Z^>(^ (yMjffnJAojJ
                                          M.mKfZL

 "bOO poforoiu^ $o,/e 320O                2015JUL23 mtUkt


                             ~w«~( Gsvrf Case m &$0-Qt-66€7$
                             "jZchert War/}/**-, Fh S?
                             -TDCJ* tP tfo (9313*7/
l/fAdSMAlL                    Upez- sfate eft/.




                                   f   ny         £/eJ
  AfMU4b OU-fu« -ft \MJA<lftui Ham rUt

                                       cOhic (\    n     1




                      '% I